DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending as filed on 03/17/2021. 

Information Disclosure Statement
The information disclosure statement submitted 03/17/2021 was properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Each claim provides for a combination of silver sulfadiazine, urogastrone, and one, two, or three of camphor, menthol, and eucalyptus “in a concentration sufficient to provide a clinically effective increase in rate of wound healing when the topical formulation is applied to a wound.” This phrase renders each claim indefinite, because the scope of the concentration range implied by the phrase cannot be ascertained. 
The “clinically effective increase in rate of wound healing” represents a relative term or term of degree. However, the claim fails to establish the baseline rate of wound healing from which the increase is measured. Accordingly, the would-be infringer could not ascertain how much increase represents a clinically effective increase and meets the claim language. 
It is noted that the Applicant’s data (16/458796, 12/02/2019, Affidavit, Exhibit II) supports the inclusion of concentrations of camphor, menthol, and/or eucalyptus which increase in the rate of wound healing when compared to Hebermin therapy alone, i.e., silver sulfadiazine and urogastrone.	





Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Pat. No. 10,335,421 B1 (issued 07/02/2019; hereinafter “US10335421B1”). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1-4 of US10335421B1 anticipate present claims 1-3, because they disclose a topical formulation comprising the ingredients recited in the present claims, i.e., silver sulfadiazine, urogastrone, camphor, menthol, and eucalyptus, in amounts of about 1% silver sulfadiazine; about 0.001% urogastrone; about 0.5% to about 20% camphor; about 1% to about 30% menthol; and about 2% to about 10% eucalyptus. 

(2)	Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Pat. No. 10,695,356 B1 (issued 06/30/2020; hereinafter “US10695356B1”). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1-4 of US10695356B1 anticipate present claims 1-3, because they disclose a topical formulation comprising the ingredients recited in the present claims, i.e., silver sulfadiazine, urogastrone, camphor, menthol, and eucalyptus, in amounts of about 1% silver sulfadiazine; about 0.001% urogastrone; about 0.5% to about 20% camphor; about 1% to about 30% menthol; and about 2% to about 10% eucalyptus. 

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hebermin and CN1275616C (published 09/20/2006; English translation attached, provided by Google Patents).
Amazon (Canada) sells Hebermin cream for burn and scar treatment, beginning 05/21/2016. (https://www.amazon.ca/Hebermin-Facdermin-Cream-Burn-Treatment/dp/B01FZAJUWS; ASIN: B01FZAJUWS). The present specification acknowledges that the composition of Hebermin is known to be made up of 1% silver sulfadiazine; 0.001% urogastrone; stearyl alcohol; petrolatum; polyoxyl 40 stearate; propylene glycol; isopropyl myristate; and 0.3% sorbitan monooleate with methyl paraben. ([0005]). Thus, Hebermin differs from the formulation of present claims 1-3 in that it fails to include one or more of camphor, menthol, and eucalyptus. CN1275616C teaches a topical medicine for treating burns comprising 2.8 to 14.0 wt.% menthol, 0.8 to 8.0 wt.% eucalyptus oil, and 1.2 to 6.0 wt.% camphor. 
It is obvious to combine Hebermin, a topical medicine for treating burns, with the topical medicine for treating burns taught in CN1275616C in order to produce a topical medicine for treating burns. Such a combination results in a composition comprising 1% silver sulfadiazine; 0.001% urogastrone; stearyl alcohol; petrolatum; polyoxyl 40 stearate; propylene glycol; isopropyl myristate; 0.3% sorbitan monooleate with methyl paraben; 2.8 to 14.0% menthol; 0.8 to 8.0% eucalyptus oil; and 1.2 to 6.0% camphor. The idea of their combination flows logically from their having been individually taught in the art for the same purpose. See, e.g.,  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). There is evidence on record (16/458796:  12/02/2019 Declaration, Exhibit 2) indicating an unexpected improvements in wound healing properties at certain amounts of the claimed combinations of ingredients which would negate this rejection, but these results do not speak to the claimed ranges requiring camphor, menthol, and eucalyptus in “a concentration sufficient to provide a clinically effective increase in rate of wound healing.”

35 U.S.C. 101:  Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more transforming them into patent eligible subject matter.
Step 1:  Claims 1-3 recite a topical formulation comprising silver sulfadiazine, urogastrone, and at least one ingredient selected from camphor, menthol, and eucalyptus. The broadest reasonable interpretation of the claim is an amount of silver sulfadiazine combined with an amount of one or more of camphor, menthol, and eucalyptus. As all of the ingredients making up the topical formulation are composed of matter, the claim is directed to a statutory category, i.e., a composition of matter. Next the claim is analyzed to determine whether it is directed to any judicial exception. 
Step 2A1:  Because claim 1 recites nature-based product limitations, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitations in the claim to their naturally occurring counterparts to determine whether there are markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). 
In this case, silver sulfadiazine appears to be artificially created and is not a judicial exception. Urogastrone, camphor, menthol, and eucalyptus are naturally occurring but do not occur together in nature. As such, there is no naturally occurring counterpart mixture for comparison, and the claimed mixture is compared to its naturally-occurring components, i.e., urogastrone, camphor, menthol, and eucalyptus. Urogastrone occurs naturally in urine, saliva, milk, and plasma. Camphor is a waxy solid with a strong aroma found in the wood of the camphor laurel tree and in rosemary leaves and thus naturally occurring. Menthol occurs naturally as a constituent of peppermint oil in peppermint plants. Eucalyptus describes a diverse genus of flowering trees and shrubs whose oil is commonly used medicinally. Each of the natural products’ chemical makeup, their substance, is determined by the natural source from which they are isolated. 
There is evidence on record (16/458796:  12/02/2019 Declaration, Exhibit 2) indicating an unexpected improvements in wound healing properties at certain amounts of the claimed combinations of ingredients which would negate this rejection, but these results do not speak to the claimed ranges requiring camphor, menthol, and eucalyptus in “a concentration sufficient to provide a clinically effective increase in rate of wound healing.” Outside of the ranges demonstrating unexpectedly improved wound healing, there appears to be no evidence of markedly different characteristics associated with combining the natural products. 
Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Claims 1-3 require that the claimed composition must be a “topical formulation,” however, this requirement does not meaningfully limit the claims but rather amounts to an intended use or utility. Thus, the claim does not integrate the judicial exceptions into any application.
Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. In this case, combining the natural products is well understood, routine, and conventional activity in the field of burn treatment, as indicated by the obvious combination of Hebermin and CN1275616C. Thus, each of the claimed ingredients are well-known and understood to be used in treating burns, such that their combination is not an inventive concept. Accordingly, claims 1-3 are not patent eligible subject matter.

Conclusion
Claims 1-3 are pending.
Claims 1-3 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655